USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                                 ____________________        No. 94-1751                              MITCHELL G. KING, ET AL.,                                Plaintiffs, Appellees,                                          v.                          MILTON GREENBLATT, LESLIE TAYLOR,                       CHARLES W. GAUGHAN, M.C.I. BRIDGEWATER,                               Defendants, Appellants.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                 [Hon. A. David Mazzone, Senior U.S. District Judge]                                         __________________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Bownes, Senior Circuit Judge,                                    ____________________                              and Stahl, Circuit Judge.                                         _____________                                 ____________________            William L.  Pardee, Assistant  Attorney General,  with whom  Scott            __________________                                           _____        Harshbarger, Attorney General, and  Scott M. Davis, Assistant Attorney        ___________                         ______________        General, were on brief for appellants.            Anthony  A.  Scibelli,  with  whom Robert  D.  Keefe,  Stephen  C.            _____________________              _________________   ___________        Reilly, and Hale and Dorr, were on brief for appellees The Class of 48        ______      _____________        + 1;  David R.  Geiger, with  whom Sarah B.  Reed, and  Foley, Hoag  &              ________________             ______________       ______________        Eliot, were on brief for intervenors/appellees Donald Pearson, et al.        _____                                 ____________________                                    April 6, 1995                                 ____________________                      BOWNES, Senior  Circuit Judge.  This  is the latest                      BOWNES, Senior  Circuit Judge.                              _____________________            chapter in  the  institutional reform  litigation brought  in            1972  by plaintiff  Mitchell  King, then  a civilly-committed            patient  of the  Massachusetts Treatment Center  for Sexually            Dangerous  Persons in Bridgewater,  Massachusetts, to correct            allegedly  unconstitutional practices  by  the Department  of            Correction (DOC) at the Treatment Center.  The history of the            litigation has been exhaustively covered:  In re Pearson, 990                                                       _____________            F.2d  653 (1st Cir. 1993) (Pearson III), Pearson v. Fair, 935                                       ___________   _______    ____            F.2d 401 (1st Cir.  1991) (Pearson II), Langton  v. Johnston,                                       __________   _______     ________            928 F.2d 1206 (1st  Cir. 1991), Williams v. Lesiak,  822 F.2d                                            ________    ______            1223 (1st Cir. 1987), and Pearson v. Fair, 808  F.2d 163 (1st                                      _______    ____            Cir.  1986) (per  curiam) (Pearson  I).   We review  the case                                       __________            history only to put this appeal in perspective.                                          I.                                          I.                                          __                      King  alleged  that he  had  been  deprived of  due            process  and  other  federal  constitutional  rights  by  the            defendants,   specifically  by  officials  of  the  DOC,  who            allegedly placed him in  solitary confinement without  notice            of  the charges against him or a meaningful opportunity to be            heard.    DOC's  actions  allegedly  interfered  with  King's            treatment  by  the Department  of  Mental  Health (DMH),  the            agency  vested with primary  jurisdiction over  the Treatment                                         -2-                                          2            Center.  See Mass. Gen. L. ch. 123A,   2.1   Thus, an element                     ___            of this litigation, present from the very beginning, has been            DOC's alleged  usurpation of DMH's  statutory authority  over            patients at the Treatment Center, during which usurpation the            patients'  constitutional  rights  were  allegedly  violated.            Invoking both  the Federal  Constitution and state  law, King            sought  declaratory  and  injunctive relief  from  the  DOC's            sequestration practices.                      In  1974,  the district  court  held  a hearing  on            King's  allegations   and  entered  a   consent  decree  that            provided, in relevant part:                           1.    The  Treatment Center  at  MCI                      Bridgewater   shall   be  treated   as  a                      facility  of  the  Department  of  Mental                      Health.                           2.   Primary   responsibility    and                      authority for the Treatment  Center shall                                            ____________________            1.  Section 2 of ch.  123A (as amended through St.  1959, ch.            615) provided in pertinent part:  "The commissioner of mental            health  shall   establish  and  maintain,   subject  to   the            jurisdiction of the department  of mental health, a treatment            center  . . . at  a correctional institution  approved by the            commissioner of correction, for the  care, custody, treatment            and rehabilitation  of [sexually dangerous]  persons . .  . .            The  commissioner of correction  shall appoint such custodial            personnel as may be required for such center.  Such custodial            personnel shall be subject to the control of the commissioner            of mental  health  with respect  to the  care, treatment  and            rehabilitation of persons in their custody, but shall at  all            times   be   under   the  administrative,   operational   and            disciplinary control of the  commissioner of correction.  The            commissioner of  mental health shall appoint  to such center,            in addition to the personnel appointed by the commissioner of            correction, adequate  personnel for the  care, treatment  and            rehabilitation of such persons committed to their care."                                         -3-                                          3                      be  exercised by the Department of Mental                      Health.                           3.  All  personnel at the  Treatment                      Center        (clinical,       custodial,                      administrative) shall be  subject to  the                      control  of  the  Commissioner of  Mental                      Health  with respect  to the  handling of                      patients.                           4.    Custodial  personnel, but  not                      patients,    shall     be    under    the                      administrative,      operational      and                      disciplinary control  of the Commissioner                      of Correction.                           5.  The  Department of Mental Health                      shall  exercise  the  responsibility  and                      authority  set  forth  in subparagraph  2                      above so  that patients at  the Treatment                      Center should have the  least restrictive                      conditions   necessary  to   achieve  the                      purposes of commitment. . . .            The first four paragraphs of the consent decree closely track            the requirements of ch. 123A,   2, the law in effect when the            consent decree was entered.2                      Over  time, the residents  of the  Treatment Center            brought  various suits to  enforce or  to modify  the consent            decrees.  In 1988,  the Commonwealth sought unsuccessfully to            vacate the  decrees.  "The stream  of litigation occasionally            overflowed the district court," Pearson III, 990 F.2d at 655,                                            ___________            and this court as well.                                            ____________________            2.  The district court  also entered  a supplemental  consent            decree  that (1)  prohibited defendants  from  using solitary            confinement for the purposes of discipline or punishment; and            (2) imposed  various procedural and  substantive requirements            for  the use of sequestration.  The defendants do not seek to            modify the supplemental consent decree.                                         -4-                                          4                      While the residents were attempting  to enforce the            consent decrees,  forces on  the sidelines of  the litigation            were  mobilizing  to amend  ch.  123A.   Beginning  in  1986,            Massachusetts' executive branch filed a number of legislative            bills that sought to transfer control of the Treatment Center            from DMH to  DOC.   None of  these bills  were adopted  until            1994, when  the Massachusetts  legislature enacted  St. 1993,            ch. 489.  Chapter 489 purports to transfer all authority over            the Treatment Center to  the DOC, in direct contravention  of            the first five paragraphs  of the consent decree.   Section 2            of ch.  489 provides  that "[t]he commissioner  of correction            shall maintain subject to  the jurisdiction of the department            of correction  a treatment  program  or branch  thereof at  a            correctional institution for the care, custody, treatment and            rehabilitation  of persons  [ad]judicated  as being  sexually            dangerous."                      The defendants immediately moved under Fed. R. Civ.            P. 60(b)(5) to  modify the  decree so that  DOC might  assume            plenary authority  over the Treatment Center,  subject to all            other   substantive  and   procedural  requirements   of  the            decree.3   Their  sole  argument was  that the  Massachusetts            legislature's enactment of ch. 489 constituted "a significant                                            ____________________            3.  The defendants also moved to reopen Williams v. Lesiak, a                                                    ________    ______            related  litigation that involved  a similar  consent decree.            See Williams,  822 F.2d at 1224.   The district court did not            ___ ________            rule on the motion because counsel had not yet been appointed            for the plaintiffs in Williams.                                  ________                                         -5-                                          5            change in circumstances warrant[ing] revision of the decree."            See Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367, 383            ___ ____    ______________________________            (1992) (setting  forth standard for  modification of  consent            decrees, and reversing the decision of this circuit).                        The  district court  denied  the  motion  from  the            bench:    "On  the   record  that  is  now  before   me,  and            incorporated into that record, everything that I have learned            about the case and found  in the case from the trials  of the            Bruder  and  the  Pearson  cases [companion  cases],  I  will            ______            _______            conclude at this time that the  defendants have not sustained            their burden of showing  a significant change in law  or fact            under Rufo."  The court also made the following findings:                  ____                           I do find  that the consent  decrees                      sought to  address federal constitutional                      violations  articulated  by  King and  in                                                   ____                      Williams [a related case].                      ________                           A critical component  of the  remedy                      provided  by the consent decrees was that                      the  Department of  Mental Health  was in                      control of the Treatment Center which was                      to  provide,  in  part, a  check  on  the                      Department    of   Correction[,]    which                      compromised treatment.                           I  conclude  that the  Department of                      Mental Health is an essential part of the                      decree, and  on the record  before me  at                      this time, the  Department of  Correction                      has done nothing yet that I can see which                      warrants  my  placing  confidence in  its                      ability   to  deliver   .  .   .  patient                      treatment.                           I  conclude at  this  time that  the                      Department of Correction's control of the                      Treatment Center  compromises the federal                      constitutional  remedy which  the consent                                         -6-                                          6                      decree  sought  to   impose,  and   would                      compromise  the   federal  constitutional                      rights which the  consent decrees  sought                      to protect.                      . . . .                           Will  the  Department of  Correction                      provide  th[e]  same treatment  [as DMH]?                      That's  not  shown.    If  they  were  to                      provide that treatment,  if there were to                      be  a case-specific  inquiry in  what the                      Department  of Correction was going to do                      and  proposed to do, then perhaps I would                      be able  to rule otherwise.   But at this                      point, there is not that showing. . . .            The district  court invited the Commonwealth  to propose ways            to  modify  the  decree   that  would  preserve  the  federal            constitutional remedies, and  yet accommodate  the change  in            the underlying state law.  It noted, however, that "we're not            going to go anywhere"  before the defendants have tested  the            court's interpretation  of Rufo on appeal.4   Undeterred, the                                       ____                                            ____________________            4.  We  asked the parties to brief the issue of our appellate            jurisdiction in light of Carson v. American Brands, Inc., 450                                     ______    _____________________            U.S.  79, 84 (1981), which, in the  context of an appeal from            an interlocutory  order refusing  to enter a  consent decree,                                                 _____            applied the general  rule that  an appeal under  28 U.S.C.               1292(a)(1)  is available  only  if the  order  "might have  a            'serious,  perhaps  irreparable  consequence,'"  and  can  be            "'effectually   challenged'   only   by   immediate   appeal"            (citations omitted).  Assuming, without deciding,  that these            conditions apply where the district court refuses to modify a                                                                 ______            longstanding consent decree, we  think the appeal is properly            before us.  In particular, the district court's forecast of a            stalemate  pending  appeal suggests  that  its  order can  be            effectually challenged only by immediate appeal.               We also note that Rufo itself  was an interlocutory appeal                                 ____            from the denial of a Rule 60(b)(5) motion to modify a consent            decree.  Neither the Supreme Court nor we, however, addressed            the jurisdictional issues in that case.                                         -7-                                          7            defendants  filed a  renewed  motion for  modification and  a            motion  to vacate the  consent decrees while  this appeal was            pending.                                         II.                                         II.                                         ___                      We review  the district court's application  of the            Rufo standard, and the more general requirements for granting            ____            relief from a final judgment under Rule  60(b)(5), for errors            of law or abuse of discretion.   See Alexis Lichine & Cie. v.                                             ___ _____________________            Lichine Estate Selections, Ltd., No. 94-1918,  slip op. at 10            _______________________________            (1st Cir.  Jan. 30, 1995).   Rufo held that "a  party seeking                                         ____            modification  of  a  consent   decree  bears  the  burden  of            establishing  that a  significant change"  in either  factual            conditions  or in law "warrants revision of the decree."  502            U.S. at 383-84.   If  the moving party  meets this  standard,            "the court should consider whether the  proposed modification            is  suitably tailored to  the changed circumstance."   Id. at                                                                   ___            383.    This  "standard .  .  . applies  when  a  party seeks            modification  of  a term  of a  consent decree  that arguably            relates to the  vindication of a constitutional right."   Id.                                                                      ___            at 383 n.7.                      Rufo  instructed  district   courts  to   "exercise                      ____            flexibility in considering requests for modification of . . .            institutional reform consent  decree[s]" because such decrees            "'reach beyond the  parties involved directly in the suit and                                         -8-                                          8            impact  on  the public's  right  to the  sound  and efficient            operation  of its institutions.'"   Id. at  381, 383 (quoting                                                ___            Heath v. De Courcy, 888 F.2d 1105, 1109 (6th Cir. 1989)).  We            _____    _________            have echoed these concerns.  See, e.g., Pearson III, 990 F.2d                                         ___  ____  ___________            at  658  ("In  institutional  reform  litigation, injunctions            should not operate inviolate in perpetuity."); Mackin v. City                                                           ______    ____            of Boston, 969 F.2d  1273, 1275 (1st Cir. 1992)  ("we believe            _________            that  district  courts  should  be  flexible  in  considering            requests for  relaxation of,  or release from,  decrees which            were    initially   established   to   bring   about   needed            institutional  reforms"),  cert.  denied,  113  S.  Ct.  1043                                       _____  ______            (1993).    Notwithstanding  the  application  of  this  "less            stringent, more flexible standard,"  a modification "must not            create or perpetuate a  constitutional violation."  Rufo, 502                                                                ____            U.S. at 380, 391.                                         III.                                         III.                                         ____                      We shall refer to the first five  paragraphs of the            1974 consent  decree as "structural" terms,  inasmuch as they            incorporate  the administrative  structure mandated  by state            law.  These are the only terms the defendants seek to modify.                      For the  purposes of  their motion,  the defendants            assume that  the structural  terms "arguably relate[]  to the            vindication of a constitutional right."  Id. at 383  n.7.  Of                                                     ___            course, if the terms  at issue were directly mandated  by the                                                         ________            Constitution, a change  in state law  without more would  not                                         -9-                                          9            warrant a modification.  Modifiable terms will typically fall            somewhere  along a spectrum:  in general, terms that directly            implement    constitutional    requirements   --    e.g.,   a                                                                ____            predeprivation hearing to  satisfy procedural due  process --            will  be  more  closely  related  to  the  vindication  of  a            constitutional right  than terms that lay  the groundwork for            other remedial measures.                      We  think that  the structural  terms in  this case            belong  in the  latter  class.   The  Constitution itself  is            indifferent to  whether DOC or DMH  administers the Treatment            Center.  If, however, as King alleged, DOC personnel violated                     __            his constitutional  rights in  the process of  usurping DMH's            authority and interfering with his clinical treatment, then a            decree keeping DOC within its  statutory ambit begins to make            sense in  the context of  a constitutional remedy.   Although            we, unlike the  district court, would have eschewed the words            "essential"  and "critical,"  we  think the  structural terms            were   clearly,   not   just   arguably,   related   to   the            constitutional remedy provided by the decrees.                      This is not to  say that a change in  the statutory            scheme cannot  be a significant  change in law  that warrants            modification  of the  structural terms.5   In the  context of                                            ____________________            5.  In   Rufo  itself,   the  Supreme   Court   remanded  for                     ____            reconsideration under  the  standard it  had just  announced,            even though "the agreed-upon decree . . . clearly was related            to the  conditions found  to offend the  Constitution."   502            U.S. at 389.                                         -10-                                          10            King,  the  structural  terms may  have  been  a  means to  a            ____            constitutional  end; but it  was possible to  include them in            the decree only because Massachusetts law already  structured            the Treatment Center in the same way.  If existing  state law            had  granted DOC  exclusive jurisdiction  over  the Treatment            Center,  the parties could not have agreed to insert DMH into            the administrative structure.  Thus, a change in the very law            underlying the structural terms is likely to be "significant"            under Rufo,  and may  therefore require some  modification of                  ____            the structural terms.                      This  preliminary analysis  is consistent  with our            own  decisions before and after  Rufo.  In  Rufo, the Supreme                                             ____       ____            Court  offered  several examples  of  potentially significant            changes in federal law.   See id. at 388-90 ("one or  more of                                      ___ ___            the   obligations   placed  upon   the  parties   has  become            impermissible   under   federal  law";   "the   statutory  or            decisional  law has changed to make legal what the decree was            designed to prevent"; "a decision that clarifies the law" has            undermined an  agreement based on "a  misunderstanding of the            governing  law").  Although none of the examples from Rufo is                                                                  ____            on point here, our decision in Williams, which predated Rufo,                                           ________                 ____            suggests the proper test for significance in this case.  If a            subsequent state statute appears  to overlap or conflict with            a  federal consent  decree, "and the  conflict . .  . is less            than clear, delicate questions  of federalism must enter into                                         -11-                                          11            our inquiry."   See id.,  822 F.2d at  1228 (citing  Rizzo v.                            ___ ___                              _____            Goode,  423   U.S.  362,  379  (1976)   (federalism  must  be            _____            considered in  determining scope of equitable  relief)).  The            district   court  should  conduct  a  "careful  case-specific            inquiry" into  both the decree  and the statute  "to discover            whether their objectives  and provisions necessarily conflict            and  to consider the importance  of the areas  of conflict to            the overall goals of the litigation."  Id.                                                   ___                      We think  that the nuanced,  case-specific approach            of Williams is  consistent with  the strictures  of Rufo  and               ________                                         ____            with  the equitable nature of relief from a decree under Rule            60(b)(5).   See  Rufo,  502 U.S.  at  383 (noting  that  Rule                        ___  ____            60(b)(5)  permits relief from a  court order when  "'it is no            longer equitable  that the  judgment should  have prospective            application'").   See  also  Mackin, 969  F.2d at  1278 ("the                              ___  ____  ______            decision as to  whether to modify  or dissolve [a  structural            decree]  is at bottom  an exercise  of equitable  power" that            calls for a "deferential standard of review").                      Chapter  489  reflects  Massachusetts'  legislative            judgment that one agency rather than two can best perform the            conflicting functions of the Treatment Center, i.e., maintain                                                           ____            security as well as provide treatment.  As the district court            noted, no  one regards  dual administration of  the Treatment            Center as workable.   But why give DOC the  run of the place?                                               ___            The  legislature apparently accepted the professional opinion                                         -12-                                          12            that   behavior  modification   or   control,   rather   than            traditional  mental health treatment,  is the  most effective            way to  protect society  from sexually dangerous  persons and            such persons  from themselves.  The correctness  of this view            is not before  us; what matters is  whether the goals  of ch.            489  necessarily conflict  with  the rights  enforced by  the            federal  consent  decree,  and  the importance  of  any  such            conflict to the overall goals  of the litigation.   Williams,                                                                ________            822 F.2d at 1228.                      The extent  and importance  of the conflict  can be            exaggerated  or trivialized, as the parties have tried to do.            We think that  the conflict  is real but  not so  fundamental            that  ch. 489  necessarily thwarts the  overall goals  of the            King  litigation.  King's primary goal was to ensure that his            ____            treatment  complied  with the  Constitution.   The structural            terms  of  the decree  may serve  that  goal by  keeping DOC,            allegedly the offending actor, out of DMH's  province; but as            we have explained, those  terms would have been inconceivable            without  the underlying  state  law.   After all,  plaintiffs            cannot   claim  that   DOC  control   per  se   violates  the                                                  ___  __            Constitution.  With the amendment  of ch. 123A, the governing            state law no longer gives DMH any role to play.  In  light of            these federalism concerns, we  think there has certainly been            a  "significant change  . . .  in law" within  the meaning of            Rufo, and  that the plaintiffs cannot  enforce the structural            ____                                         -13-                                          13            terms of the decree in perpetuity.  See Pearson III, 990 F.2d                                                ___ ___________            at 658.                      In  holding that  the  defendants had  not shown  a            significant  change  in law,  the  district court  apparently            relied upon our decision in  Coalition of Black Leadership v.                                         _____________________________            Cianci, 570 F.2d 12  (1st Cir. 1978).  The consent  decree in            ______            Cianci   established   a  procedure   whereby   residents  of            ______            Providence, Rhode Island, could file complaints against their            police  officers for  alleged civil  rights violations.   The            Rhode   Island  legislature   subsequently  enacted   a  "Law            Enforcement Officers'  Bill of  Rights"  which conflicted  in            part with the decree.   There was an "obvious  subject matter            overlap between the decree and the legislation," which served            "dual  and partially inconsistent purposes."  Id. at 14.  The                                                          ___            City of  Providence  moved  to  vacate the  decree,  and  the            district  court denied the motion.   We affirmed, noting that            the court had "ordered both parties to work out modifications                           ______________________________________________            in the  decree so that  the protection of  policemen's rights            ______________            mandated by state law  and the right of plaintiffs to be free            from 'racially discriminatory police conduct' could[,] to the            extent  possible, both  be achieved."   Id.  at 13  (emphasis                                                    ___            added).    Moreover,  we  emphasized   the  district  court's            statement that                       the  Court  is   inclined  to  look  with                      deference  upon the  alternate procedural                      means embodied in  the 1976 Act  . . .  .                      If  the  Rhode  Island   legislature  has                                         -14-                                          14                      determined  that  the  rights  of  police                      officers  are in  need of  protection and                      that this protection can best be achieved                      by   adoption   of   certain   procedural                      protections, the Court is not prepared to                      question this judgment or to stand in the                      way  of its implementation in the absence                      of  any  showing that  the 1976  Act will                      hamper  the   effective  presentation  of                      civilian  complaints  which  the  consent                      decree has apparently accomplished.              Id. at 14  n.1.   We approved the  district court's  flexible            ___            approach for  resolving the  conflict between the  decree and            the Act, even  though the  decree in Cianci,  unlike that  in                                                 ______            King, did  not incorporate an  administrative structure based            ____            on superseded state law.  Cf.  Williams, 822 F.2d at 1234 n.5                                      ___  ________            (on  remand, "[a]s  in  Cianci .  .  .  the court  should  be                                    ______            flexible in framing  a response  to the motion  to avoid  any            conflict  with the  state  statute when  unnecessary for  the            goals underlying  this litigation").  If  anything, this case            presents  the stronger argument  for modification,  given the            source  of the  structural terms,  their relationship  to the            constitutional  remedy,  and  the legislature's  autonomy  to            restructure    the    governmental   institutions    of   the            Commonwealth.                                         IV.                                         IV.                                         ___                      Having found  a significant  change in law,  we now            "focus . . . on whether the proposed modification is tailored            to   resolve  the   problems   created  by   the  change   in            circumstances."   Rufo,  502  U.S. at  391.   "Of  course,  a                              ____                                         -15-                                          15            modification must not  create or perpetuate a  constitutional            violation."  Id. at 391.                         ___                      The  district  court   evidently  feared  that  the            proposed modification  would produce  a de facto  increase in                                                    __ _____            constitutional violations  at the  Treatment Center, even  if            there  is  nothing  unconstitutional   de  jure  about  DOC's                                                   __  ____            assuming  plenary authority.  Based  on its assessment of the            history  of this  litigation,  the court  concluded "at  this            time"  that  DOC's  control  of the  Treatment  Center  would            compromise the federal constitutional remedies imposed by the            consent  decree, and  the federal constitutional  rights that            the decree sought to protect.  Critically, the defendants had            not shown "what the  Department of Correction . .  . proposed            to do" to  "provide th[e]  same treatment" as  DMH under  the            remainder  of the  decree.   Had the  defendants made  such a            showing, "then perhaps  [the district court] would be able to            rule otherwise."                      This leaves  us  unsure  of  the  district  court's            reason(s) for denying the  proposed modification.  Earlier in            the hearing,  the  court had  ruled  that ch.  489 is  not  a            significant  change in law.   Perhaps it was  now saying that            ch.  489 might be a  significant change in  law that warrants                     _____            modification of  the consent  decree, but the  defendants had            not  yet   demonstrated  as  a  practical   matter  that  the                                     _________________________            modification   would  be  implemented  without  producing  or                                         -16-                                          16            exacerbating  constitutional  violations  at   the  Treatment            Center.   In fact, the defendants submitted no testimonial or            documentary evidence  of DOC's  transfer plans; nor  did they            request an evidentiary hearing.  On the sparse record  before            the  district court,  in  light of  the court's  inconsistent            observations, we cannot say whether the court properly denied            modification  for lack of suitable  tailoring.  See Rufo, 502                                                            ___ ____            U.S.  at 383.   The  prudent course  is to  remand for  a new            hearing.                      On  remand, the  district  court may  inquire  into            DOC's transfer plans.   We note, however, that "once  a court            has  determined  that a  modification  is  warranted, .  .  .            principles of federalism and  simple common sense require the            court  to give significant weight  to the views  of the local            government  officials who  must implement  any modification."            Id.  at 392 n.14.   "[T]he public interest and considerations            ___            based on the allocation of powers within our federal system .            . . require that the district court defer to local government            administrators,  who have  the  'primary  responsibility  for            elucidating,   assessing,  and   solving'  the   problems  of            institutional   reform,  to   resolve   the  intricacies   of            implementing  a decree  modification."   Id. at  392 (quoting                                                     ___            Brown v. Board  of Educ.,  349 U.S. 294,  299 (1955))  (other            _____    _______________            citations and  quotation marks omitted).   The district court                                         -17-                                          17            should  rely  primarily on  its  jurisdictional  oversight to            ensure DOC's compliance with the decrees.                      Remanded.                      Remanded                      ________                                         -18-                                          18